Citation Nr: 1827642	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  10-47 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to a rating in excess of 30 percent for status post partial left knee replacement.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 




INTRODUCTION

The Veteran had active duty service in the United States Army from April 1957 to April 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This case was previously remanded in June 2014 and October 2016 to the Agency of Original Jurisdiction (AOJ) for further development.  In July 2017, the case returned to the Board and the Board awarded a temporary 100 percent disability rating for the Veteran's partial knee replacement.  In turn, the Board ordered an examination to determine the severity of the Veteran's knee following the temporary 100 percent disability rating.  Lastly, the Board ordered an additional examination regarding the Veteran's claim for entitlement to service connection for a low back disability.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In September 2017, the Veteran attended a VA examination regarding the nature and etiology of the Veteran's back disability.  Unfortunately, the Board finds this examination to be inadequate because the examiner did not take into account the Veteran's lay statements regarding his in-service injury and the pain that he experienced since active duty.   Moreover, the examiner's opinion relied on the fact that there were no documented complaints in his service treatment records.  Lastly, the examiner did not provide any discussion regarding the Veteran's duties as a parachute rigger or the impact of being a paratrooper had on his lower back.  As such, the Board finds this examination to be inadequate to decide this case because the examiner did not provide a thorough analysis regarding the etiology of the Veteran's back disability.  Thus, the Board finds that a remand is required to obtain a more complete medical opinion as to the nature and etiology of the Veteran's low back disability.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.310 (2015); Barr v. Nicholson, 21 Vet App 303 (2007); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion without supporting clinical data or other rationale does not provide the required degree of medical certainty).  

As to the issue of a left knee disability, in the case of Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court noted that for a joint examination to be adequate, the VA examiner "must express an opinion on whether pain could significantly limit" a veteran's functional ability, and that determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Furthermore, the Court stated that the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment [resulting from flare-ups] from the veterans themselves."  Sharp, 29 Vet. App. at 34.  The examiner must also "offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans," and the examiner's determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Id. at 10.

In this case, the VA examiner indicated that the examination was not being conducted during a flare-up and that the examination is neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-up.  Moreover, the examiner stated that he was unable to say without mere speculation if pain, weakness, or incoordination significantly limits functional ability with any flare-ups.  The Board finds this examination to be insufficient because the examiner did not obtain the Veteran's lay statements as to the extent of his functional loss during a flare-up and, if possible, offer range of motion estimates based on that information.  
Although the examiner indicated that they could not determine the impact of the Veteran's functional impairment during a flare-up without resorting to speculation, he did not indicate whether the inability to provide a range-of-motion estimate without resorting to speculation was due to lack of knowledge among the medical community or based on the lack of procurable information.  Thus, a remand is necessary in order to provide the Veteran with a new examination.  

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C. § 5103A(d) (2012).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from November 28, 2017, to the present.

2.  Schedule the Veteran for a VA examination with a new examiner to determine the current severity of his left knee disability.  The claims file should be made available to and reviewed by the examiner and the examiner should provide answers to the following questions:

(A).  Full range of motion testing must be performed where possible.  The joint involved should also be tested in both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain the basis for this decision.

(B).  The examiner should also request the Veteran to identify the extent of his functional loss during flare-ups and, if possible, offer range of motion estimates based on that information.  If the examiner is unable to provide an opinion on the impact of any flare-ups on range of motion, he/she should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information.

3.  Assign a new examiner to provide an opinion regarding the Veteran's low back disability.  After a review of the claims file, the examiner should provide answers to the following questions:

(A).  Is it at least as likely as not (50 percent probability or greater) that the Veteran's low back disability, had its onset in service or is related at least in part to service?  

(B).  Is it as least as likely as not that the claimed low back disability was caused or aggravated (i.e. permanently worsened) by the Veteran's left knee disability?

The examiner is asked to include in their opinion an analysis regarding the Veteran's statements that he originally hurt his back when he was thrown against the aircraft bulkhead when the plane he was on ran off the runway.  

The examiner is also asked to address the Veteran's statements that he has had issues with his back since the claimed aircraft accident occurred.  

The examiner is also directed to comment on the 1977 X-Ray and render an opinion as to whether the Veteran's statements regarding his in-service injury and his duties as a paratrooper would produce the findings as seen in this X-Ray.  

In providing all of the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced.  

In providing the requested opinions, the examiner cannot rely exclusively on the absence of relevant treatment in the Veteran's medical history.

The VA examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a SSOC should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


